Texas State Board of
                                                                            Plumbing s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 29, 2014

                                      No. 04-13-00870-CV

                                     Frank HERRERA, Jr.,
                                           Appellant

                                                v.

                  TEXAS STATE BOARD OF PLUMBING EXAMINERS,
                                   Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-18829
                            Honorable Dick Alcala, Judge Presiding


                                         ORDER
        Appellant appeals from a judgment signed on December 12, 2013. Appellant filed his
notice of appeal on the same day. Also on December 12, 2013, appellant filed a sworn Affidavit
of Inability to Pay Court Cost in this court. Thereafter, the court reporter filed a Notice of Late
Record, stating that the fee for the reporter’s record has not been paid and that arrangements
have not been made to pay the fee, and that appellant is not entitled to appeal without paying the
fee. The clerk’s record was filed at no cost to appellant on January 3, 2014.

       After reviewing appellant’s affidavit, we find it meets the requirements of Rule 20.1 of
the Texas Rules of Appellate Procedure relating to affidavits of indigence. TEX. R. APP. P.
20.1(b). Accordingly, we ABATE the cause to the trial court and ORDER that:

       a.      the court reporter or any party wishing to challenge the claim of indigence
               do so by filing a contest to the affidavit in the trial court within 10 days
               from the date of this order. TEX. R. APP. P. 20.1(e);

       b.      the trial court conduct a hearing or sign an order extending the time to
               conduct a hearing within 10 days after the contest is filed; providing,
               however, that the time for conducting a hearing on the contest must not be
               extended for more than 20 days from the date the trial court signs its order
               extending the time to conduct the hearing. TEX. R. APP. P. 20.1(i)(2);
       c.     the trial court determine whether or not the appeal is frivolous if no
              contest is filed or if a contest is overruled. See TEX. CIV. PRAC. & REM.
              CODE ANN. § 13.003 (West 2002);

       d.     the trial court prepare a written order and written findings of fact and
              conclusions of law regarding its indigence determination and its
              determination with regard to whether the appeal is frivolous;

       e.     the trial court clerk file a supplemental clerk’s record as soon as
              practicable after the trial court enters its order and written findings and
              conclusions but in no event later than 60 days from the date of this court’s
              order, containing: (1) the contest or a certificate stating no contest was
              filed: (2) the trial court’s order; (3) the trial court’s findings of fact and
              conclusions of law; (4) the judgment being appealed; (5) any post-
              judgment motions; (6) the notice of appeal; and (7) the court’s docket
              sheet; and

       f.     the court reporter file a reporter’s record of the hearing as soon as
              practicable but in no event later than 60 days from the date of this court’s
              order.

       We further ORDER the clerk of this court to forward a copy of appellant’s affidavit of
indigence to all parties. All appellate deadlines are SUSPENDED pending further orders
from this court.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court